               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

LUIS E. BEVILACQUA; HILDA I.
PEREZ ROSADO; LANGHE
CORPORATION d/b/a Restaurante
Bartolo
Plaintiffs                              CIVIL 18-1178CCC
vs
DORAL BANK; HF MORTGAGE;
CORREA, COLLAZO, HERRERO,
JIMENEZ & FORTUÑO LAW FIRM;
TERESA TRUJILLO ORTIZ, ESQ.;
A,B,C INSURANCE COMPANIES;
JOHN DOE; JANE DOE; MORA
DEVELOPMENT CORPORATION
Defendants



                          OPINION AND ORDER

     Before the Court is a Motion to Alter, Modify or Open the Judgment
pursuant to Fed. R. Civ. P. 59(e) and 60(b) filed by FDIC-R on April 26, 2018
(d.e. 12), plaintiffs’ opposition filed on February 26, 2019 (d.e. 22) and
movant’s reply filed on March 21, 2019 (d.e. 27).
     This action was originally commenced on January 30, 2008 by plaintiff
Luis H. Bevilacqua (Bevilacqua) and Hilda I. Pérez Rosado (Pérez Rosado)
before the Court of First Instance of the Commonwealth of Puerto Rico, San
Juan Part, against Doral Bank (Doral) and others. FDIC-R seeks to vacate
three amended judgments that were entered by the Commonwealth court prior
to its removal. This lawsuit for collection of monies was filed as Civil Case
No. KAC2008-0126(507). There was an original judgment (d.e. 10-2) issued
by the San Juan Superior Court on July 10, 2014 in favor of plaintiffs and
CIVIL 18-1178CCC                         2

against Doral in the total sum of $277,195.67 plus legal interest to be
computed as to the amounts adjudicated at the rate of 4.25%. This original
35-page judgment was entered after a four-day trial. The claims presented
against Doral by Bevilacqua and Pérez Rosado, as summarized by the
Commonwealth court, originated from a financing requested from Doral to
develop a restaurant.    The bank required a series of guarantees from
Bevilacqua that included a mortgage note secured by a property located in Old
San Juan and the appearance of a joint debtor, Pérez Rosado. Plaintiffs
claimed that Doral, “through fraud and deception collected amounts in excess
of the promissory note given as security by Mr. Bevilacqua and that in a way
obligated Ms. Pérez Rosado to refinance a property to pay off a nonexistent
debt.” The total amount of money allegedly collected in excess by Doral was
claimed by Bevilacqua and adjudged to be $177,195.67. In addition to this
amount, Bevilacqua was awarded $50,000.00 in damages and mental anguish
and Pérez Rosado was awarded $50,000.00 in damages and mental anguish,
plus legal interest calculated in the amounts awarded at 4.25%. The original
judgment in Civil Case No. KAC2008-0126(507) issued by the Commonwealth
court states the following at page 31:
     In conclusion, the bank in this case had ended up collecting in
     excess of that owed as of May 31, 2005 by way of partial
     cancellations on the mortgage note. However, it continued with the
     collection action against Ms. Hilda Pérez Rosado and
     Mr. Bevilacqua. Six months later, that is, on October 24, 2005, the
     bank granted a mortgage to Ms. Hilda Pérez Rosado in order to
     “settle the debts” and pay the outstanding amount of
     Mr. Bevilacqua’s debt. The bank did not inform Ms. Hilda Pérez
     Rosado that it had already collected the amount of $177,195.67 in
     excess of the debt and it led her to assume a mortgage for
     $124,000.00, through duress, [sic] that she was going to lose her
     home. Therefore, the legal transaction executed by the co-plaintiff
CIVIL 18-1178CCC                       3

      Ms. Pérez and the bank on October 24, 2005 was a baseless, and,
      moreover, fraudulent legal transaction.
      The bank, by way of its actions and omissions, aggravated the damages
of the plaintiff, given that the documents from the foreclosure on the securities
were in its possession as well as that necessary to recreate the proceedings
brought forward with the credit history, which placed Mr. Bevilacqua in a
defenseless position.
      On February 27, 2015, FDIC-R was appointed receiver for Doral. Plaintiff
Bevilacqua timely submitted on May 26, 2015 an administrative claim to the
FDIC, based solely on the original judgment issued by the Superior Court of
San Juan in Case No. KAC2008-0126(507), with copy of the original judgment
attached to his May 26, 2015 administrative claim.          On June 3, 2015,
Bevilacqua submitted to FDIC an email in which the amount requested was
amended and increased to $678,940.81 to include a request for attorney’s fees
and pre-judgment interest at a rate of 10%, beginning on October 8, 2001. The
original judgment had awarded plaintiffs post-judgment interest at 4.25% and
no attorney’s fees. Pérez Rosado, on her part, submitted to FDIC-R on
May 22, 2015 a $147,000.00 claim which consisted solely of the “Sentence
[a/k/a the Original Judgment] in the case Hilda I. Perez Rosado et al v Doral
Bank et al., Civil No. KAC2008-0126 in the Superior Court of San Juan; the
amount below did not include interests or attorney’s fees.”
      Both Bevilacqua’s and Pérez Rosado’s administrative claims submitted
to the FDIC-R on May 26, 2015 and May 22, 2015 were based on the Original
Judgment issued on July 10, 2014 (d.e. 10-2). About three weeks later, on
June 3, 2015, Pérez Rosado, like Bevilacqua had done, increased the claim
CIVIL 18-1178CCC                       4

to $244,361.00, which added compound interest at 7.5%, attorney’s fees and
damages.
      FDIC-R allowed on September 28, 2018 Bevilacqua’s claim based on the
amounts awarded by the July 10, 2014 state court judgment issued by the
Superior Court of San Juan in Civil Case No. KAC2008-0126(507), that is,
$177,195.67 for the amounts collected by Doral in excess of the debt, plus
$50,000 in damages and mental anguish and interest at 4.25% for a total of
$238,835.56 (amounts awarded to Bevilacqua in the Original Judgment of
July 10, 2014). FDIC-R states at page 4 of its Motion to Alter Judgment
(d.e. 12) that “[t]he remaining amount (prejudgment interest at 10% since 2001,
and attorneys’ fees) was disallowed because it was not included in the
2014 Judgment.” FDIC-R further states that it explained to Bevilacqua by letter
sent that same day, September 28, 2015, that “the additional interest from
October 8, 2001 to July 10, 2014 is disallowed because the Court did not
award interest prior to July 10, 2014 to the claimant.”
      FDIC-R informs as to co-plaintiff Pérez Rosado that, as it did with
Bevilacqua, it allowed the portion of Pérez Rosado’s administrative claim that
was permitted by the July 10, 2014 Original Judgment in her favor but
disallowed the remainder of the claim because such amounts were not actually
included in the Commonwealth Court’s 2014 judgment.
      The next development is related to motions to amend judgment that were
filed by the plaintiffs before the Commonwealth court that issued the Original
Judgment in 2014. The First Motion to Amend was filed on October 6, 2015
and requested that the judgment add pre-judgment interest at 4.25% from the
CIVIL 18-1178CCC                      5

date that the lawsuit in Civil No. KAC2008-0126 was filed in 2008 plus
$6,000.00 in attorney’s fees. A Second Motion to Amend Judgment followed
on July 13, 2016, requesting that the Commonwealth court amend
its 2014 Original Judgment once more for the purpose of stating that
Bevilacqua held two “deposit accounts” at Doral and that Pérez Rosado
deposited her mortgage payments with Doral. This motion did not ask the
Commonwealth court to add pre-judgment interest or attorney’s fees, as did the
first motion to amend. The 2016 Second Motion to Amend seeks a statement
that both Bevilacqua and Pérez Rosado were “depositors” at Doral. A Third
Motion to Amend Judgment was filed by plaintiffs on June 6, 2017 requesting
the Commonwealth court hold a hearing and to amend the Judgment, this time
to refer to Bevilacqua and Pérez Rosado as “depositors.” The Commonwealth
court issued an Amended Judgment Nunc Pro Tunc on September 9, 2016
(d.e. 10-7), which FDIC-R refers to as the First Amended Judgment. This First
Amended Judgment added language to aver that (1) “Bevilacqua had two
current commercial accounts with Doral where he was obligated to deposit
monies for the payment of loans 300200823, 300200848” and (2) co-plaintiff
Hilda Pérez “deposited the payments for mortgage loan numbers 30079243
directly to Doral Bank.” This First Amended Judgment Nunc Pro Tunc of
September 9, 2016 added the language requested by plaintiffs in their Second
Motion to Amend Judgment, that is, that Bevilacqua had two current
commercial deposit accounts at Doral where he was obligated to deposit
monies for the payment of loans 300200823, 300200848 and that plaintiff
CIVIL 18-1178CCC                        6

Pérez deposited the payments for mortgage loan number 30079243 directly to
Doral Bank.
      The Second Amended Judgment of June 28, 2017 (d.e. 10-10)
addressed the Third Motion to Amend Judgment which requested that plaintiff
be referred to as “depositors.” The Second Amended Judgment, at page 34,
included footnote 35 which stated that:
      [a] Judgment Nunc Pro Tunc is being issued for the sole purposes
      of clarifying that Doral Bank is now FDIC, as “Receiver” and that
      the co-plaintiffs are “Depositors.” Also, that in relation to the
      amount granted in #1, for $177,195.67 agreed interest is to be
      imposed.
      This is reflected in the dispositive portion of the Second Amended
Judgment which refers to plaintiffs Bevilacqua and Pérez Rosado as
“DEPOSITORS.” See d.e. 10-10. The Commonwealth court then issued a
Third Amended Judgment on March 1, 2018 (d.e. 11-3).
      FDIC-R correctly states at page 22 of its Motion to Alter Judgment
(d.e. 12) that:
      Plaintiffs did not timely present to FDIC a single deposit-related
      claim . . . Rather, their original claims were based solely on the
      “Sentence” (i.e., the original judgment) entered by the State Trial
      Court in 2014. . . . Plaintiffs’ administrative claims did not identify
      or even reference the statutory priority scheme, nor allege any
      “deposit” or “deposit” claim.
(Emphasis ours).
      FDIC-R also correctly states at pp. 24-25 that:
      Plaintiffs did eventually ask the FDIC to be treated as depositors,
      but they did so only in late 2016, after the June 4, 2015 Bar Date,
      and after the FDIC has reached a decision on their administrative
      claims.
CIVIL 18-1178CCC                         7

      FDIC-R further states that “courts lack jurisdiction over untimely claims
submitted after the FIRREA claims bar date.” FDIC-R recognizes that plaintiffs
filed timely administrative claims which did not request that they be treated as
“depositors” and correctly acknowledges that such timely administrative claims
correspond to the Original Judgment issued by the Superior Court of San Juan
on July 10, 2014. The status of “depositors” was only sought and granted in
the Amended State Judgments. Plaintiffs requested FDIC-R to treat them as
depositors in late 2016, after the June 4, 2015 Bar Date and after they had
submitted their administrative claims to FDIC-R on the Original Judgment
which were allowed and paid. Hence, the Commonwealth court was without
jurisdiction to entertain and grant plaintiffs’ depositor status.
      For the reasons stated, the Motion to Alter, Modify or Open the Judgment
pursuant to Fed. R. Civ. P. 59(e) and 60(b) filed by FDIC-R on April 26, 2018
(d.e. 12) is GRANTED. The Amended Judgments entered by the Court of the
First Instance, Commonwealth of Puerto Rico, on September 9, 2016, June 28,
2017 and March 1, 2018 are ALL VACATED.
      SO ORDERED.
      At San Juan, Puerto Rico, on March 29, 2019.



                                             S/CARMEN CONSUELO CEREZO
                                             United States District Judge
